Citation Nr: 1625553	
Decision Date: 06/27/16    Archive Date: 07/11/16

DOCKET NO.  14-04 953	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Providence, Rhode Island


THE ISSUE


THE ISSUE

Entitlement to service connection for a bilateral hip disorder.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran



ATTORNEY FOR THE BOARD

J.R. Bryant


INTRODUCTION

The Veteran served on active duty with the United States Army from July 1962 to February 1964.

This matter comes before the Board of Veterans' Appeals (Board) from a January 2013 rating decision issued by the Department of Veterans Affairs (VA), Regional Office (RO) in Providence, Rhode Island.  The Veteran testified at a videoconference hearing before the undersigned Veterans Law Judge in February 2016.  A transcript of that hearing has been associated with the claims file.

This appeal was processed using the Veterans Benefits Management System (VBMS) paperless claims processing system.  The corresponding Virtual VA file contains VA medical records dated February 2012 to February 2013 and other documents that are irrelevant to the claim on appeal or are duplicative of what is in VBMS.


FINDING OF FACT

The Veteran's bilateral hip degenerative joint disease is related to active service.


CONCLUSION OF LAW

Bilateral hip degenerative joint disease was incurred in active service. 38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

Generally, service connection may be established for disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  In order to establish service connection, the following must be shown:  (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004). Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d). 

First, there is a current bilateral hip diagnosis.  A January 2013 VA examination diagnosed bilateral hip degenerative joint disease.  Thus, there is a current disability.  See 38 C.F.R. § 3.303(a); Shedden, 381 F.3d at 1167.

Second, there is an in-service event.  The Veteran has contended that he injured his hips during numerous parachute jumps while on active duty and has had constant problems since then.  His DD Form 214 shows that he completed Basic Airborne Training and received the Parachutist Badge.  Accordingly, as these parachute jumps are consistent with the circumstances of his service, the evidence supports a finding that the Veteran engaged in numerous parachute jumps.  See 38 U.S.C.A. § 1154(a) (West 2014).  

Third, then, the dispositive issue is whether there is a relationship between the parachute jumps and the Veteran's bilateral hip degenerative joint disease.  A January 2013 VA examination was conducted.  Upon a review of the claims file and an examination and interview of the Veteran, the examiner opined that it was at least as likely as not that the hip disorder was incurred in or caused by the claimed in-service injury, event, or illness.  As rationale, the examiner noted the Veteran's statements that he completed 23 parachute jumps over a 2 year period and that it was reasonable that the hip disorder preceded a 2006 hip injury.  There is no conflicting medical opinion of record.  Accordingly, the most probative evidence of record demonstrates that the bilateral hip degenerative joint disease is related to the Veteran's active service.  See 38 C.F.R. § 3.303(a); Shedden, 381 F.3d at 1167.

Based on the foregoing, the Board finds service connection for a bilateral hip disorder is warranted. 38 U.S.C.A. §§ 1110, 5107; 38 C.F.R. §§ 3.102, 3.303.


ORDER

Service connection for bilateral hip degenerative joint disease.



____________________________________________
K. MILLIKAN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


